Citation Nr: 1529166	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-04 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1964 to August 1969.  He died in August 2010.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision from the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.  The appellant appealed the October 2012 rating decision, after which jurisdiction of the appeal was transferred to VA Regional Office (RO) in Chicago, Illinois.  

The Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the appellant's appeal.  While VBMS does not contain any documents at this time, Virtual VA contains the appellant's November 2012 notice of disagreement, an additional statement submitted by the appellant in August 2012, and VA outpatient treatment records dated from July 1998 to November 2010.  All of the aforementioned records have been considered in conjunction with this claim, while the other documents located on Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  At the time of his death, the Veteran had several service-connected disabilities, including diabetes mellitus, type II, which was rated as 20 percent disabling. 

2.  Diabetes mellitus was listed on the Veteran's death certificate as one of the "other significant conditions contributing to death but not resulting in the underlying cause."

3.  The claim for entitlement to DIC under 38 U.S.C.A. § 1318 is moot.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, a service connected disability contributed substantially or materially to cause or hasten the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2014).

2.  The claim of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board finds that, in light of the favorable decision as it relates to the issue of entitlement to service connection for the cause of the Veteran's death, all notification and development actions needed to fairly adjudicate the matters herein have been accomplished.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

II.  Cause of Death

The Veteran died on August [redacted], 2010.  Before his death, service connection had been established for type II, diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy affecting the right and left lower extremities, separately rated as 10 percent disabling from October 2001 and 40 percent disabling from October 2009; peripheral neuropathy affecting the right and left upper extremities, separately rated as 10 percent disabling; history of angioedema and urticaria, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable (zero percent disabling).  The Veteran had also been awarded a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities, effective from October 27, 2009.  See July 2010 rating decision.  

The appellant has claimed entitlement to service connection for the cause of the Veteran's death.  The appellant has offered several arguments in support of her claim, including that the Veteran's service-connected diabetes mellitus was a contributory cause of death, as reflected on his death certificate.  See, e.g., January 2014 VA Form 9.  

In this context, the official certificate of death reflects that the immediate cause of the Veteran's death was alcoholic liver disease with hepatic encephalopathy and pancreatic cancer with liver metastases, while alcohol abuse was listed as the underlying cause of death.  The death certificate also lists type II, diabetes mellitus and hypertension "other significant conditions contributing to death but not resulting in the underlying cause" of death.  

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

In March 2013, the Veterans Benefits Administration (VBA) issued Fast Letter 13-04, "Simplified Processing of Dependency and Indemnity Compensation (DIC) Claims," to Pension Management Center and Veterans Service Center Personnel.  It noted that "[t]his letter rescinds or clarifies prior guidance on the processing of DIC claims to ensure timely delivery of benefits to vulnerable survivors who have an immediate need for supplemental income following the death of a Veteran."  The aim of this fast letter was to identify "some obstacles to timely delivery of benefits to eligible survivors" and to "expedite processing of DIC claims" by "eliminating certain redundant development actions and performing limited screening." 

Fast Letter 13-04 directed the following procedure be implemented in screening evidence for service connection:

For DIC claims where the cause of death listed on the death certificate matches one or more of the deceased Veteran's service-connected disabilities, take immediate action on the claim by referring it to a rating team for a decision without further development regarding the cause of death.  Evidence of service-connected disability in the Corporate Record is sufficient to establish service connection for the underlying disability.  Grant service connection for the cause of death when the death certificate shows that the service-connected disability is the principal or contributory cause of death.  If the service-connected disability was a contributory cause of death, as listed on the death certificate, presume that it contributed substantially and materially to the Veteran's death.  Do not develop further for the causal connection between the Veteran's service-connected disability and the cause of death.

(Emphasis added.)

These procedures were noted to apply to claims that were pending as of the date of the fast letter and those received on and after the date of the fast letter.

The Board notes that it is not bound by VA Fast Letters.  Nonetheless, the Board notes that the letter in question implements adjudication procedures that are favorable to the appellant in this case and that those procedures have been directed to be applied by Regional Offices around the country.  The Board observes that the procedures outlined in Fast Letter 13-04 would presumably be applied by the Agency of Original Jurisdiction (AOJ) - the RO, in this case - if the Board were to remand this claim in order to obtain a medical opinion in compliance with the terms of the joint motion for remand.  Therefore, rather than remand this case for unnecessary development, which would delay the appellant's receipt of benefits and result in an unnecessary expenditure of additional VA resources, the Board will resolve reasonable doubt in the appellant's favor in this case and grant entitlement to service connection for the cause of the Veteran's death.

III.  Dependency and Indemnity Compensation
under 38 U.S.C.A. § 1318

The appellant has alternatively sought entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318, which awards DIC benefits to a surviving spouse in the same manner as if the Veteran's death were service connected.  38 U.S.C.A. § 1318(a) (West 2014).  

Because the Board has granted service connection for the cause of the Veteran's death under the provisions of 38 U.S.C. § 1310, the appellant's alternative claim of entitlement to DIC benefits under 38 U.S.C. § 1318 is rendered moot.  Indeed, only if an Appellant's claim for service connection for the cause of the Veteran's death is denied under 38 U.S.C.A. § 1310, does VA have to also consider a DIC claim 38 U.S.C. § 1318, which is only applicable if the death is found to be nonservice-connected.  Timberlake v. Gober, 14 Vet. App. 122 (2000); 38 C.F.R. § 3.22(a) (2014). 

Accordingly, the issue of entitlement to DIC benefits under 38 U.S.C. § 1318 is dismissed as service connection for cause of the Veteran's death has been granted and, thus, no benefit remains to be awarded and no controversy remains.  Cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990). 


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is dismissed.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


